Citation Nr: 0601700	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-14 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO granted a 50 percent 
evaluation for service-connected post-traumatic stress 
disorder, which had previously been evaluated as 10 percent 
disabling.  The veteran voiced his disagreement with that 
determination, and the current appeal ensued.

In November 2002, to support his claim, the veteran testified 
at a hearing at the RO chaired by the undersigned Veterans 
Law Judge of the Board.  A transcript of the proceeding is of 
record.  The Board remanded the case in May 2004 for further 
development.  

FINDINGS OF FACT

The veteran's PTSD results in total occupational impairment, 
panic attacks, intrusive recollections and nightmares of his 
combat in Vietnam, illogical speech, disorientation to time 
and place, irritability, social isolation, and memory 
impairment.


CONCLUSION OF LAW

The criteria are met for a 100 percent schedular rating for 
the veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran in this case seeks an increased evaluation for 
service-connected PTSD.  In pertinent part, the veteran 
argues that current manifestations of his service-connected 
PTSD are more severe than presently evaluated, and productive 
of a degree of impairment such that a 100 percent schedular 
evaluation is warranted.

An October 1993 rating decision granted service connection 
for PTSD and assigned a 10 percent evaluation, effective 
January 1993.

In November 2001, the veteran requested an increased rating 
for the condition.  

In correspondence of November 2001, a VA psychiatrist 
indicated that he had been continuously following the veteran 
since January of 2000, and that his condition had continued 
to deteriorate despite aggressive management with 
psychotherapy and increased doses of prescribed medications.  
According to the VA psychiatrist, the veteran continued to 
experience frequent panic attacks, as well as illogical 
speech, and disorientation to time and place.  Also noted 
were problems with irritability, social isolation, and memory 
impairment due to uncontrolled symptomatology.  In the 
opinion of the VA psychiatrist, the veteran suffered from 
severe chronic PTSD and major depression, as well as end 
stage renal disease, hypertension, sleep apnea, and 
disseminated herpes simplex.  The Global Assessment of 
Functioning Score (GAF) over the course of the past year was 
22/37.  In the opinion of the VA psychiatrist, the veteran 
was completely disabled and unemployable due to chronic and 
severe PTSD.

In correspondence of November 2001, a professor of 
biobehavioral sciences at the U.C.L.A. School of Medicine 
wrote that the veteran was suffering from post-traumatic 
stress disorder resulting in chronic anxiety and frequent 
nightmares which he had tried to "calm down" with 
psychotropic medication.  Also noted were problems with high 
blood pressure and kidney failure, such that the veteran had 
undergone a kidney transplant, and was currently on dialysis.

At the time of a VA psychiatric examination in January 2002, 
the veteran stated that he was currently receiving treatment 
for PTSD at the East Los Angeles Clinic, and had been 
receiving such treatment for the past 2 to 3 years.  The 
pertinent diagnoses were chronic PTSD, and depressive 
disorder, not otherwise specified.  Additional diagnoses 
included kidney failure, high blood pressure, and arthritis.  
At the time of examination, the veteran's Global Assessment 
of Functioning Score was 40.  In the opinion of the examiner, 
the veteran's functioning appeared to have declined since his 
last compensation and pension examination in 1993.  
Reportedly, at that time, the veteran was working, and 
received a Global Assessment of Functioning Score of 65.  
Currently, the veteran was not working.  Both his PTSD and 
depression appeared to have increased, such that his Global 
Assessment of Functioning Score was 40.

During the course of a hearing before the undersigned member 
of the Board in November 2002, the veteran stated that he had 
last worked in August of 2001.  According to the veteran, his 
PTSD had been getting worse, with symptomatology increasing 
in severity, even since his recent VA compensation and 
pension examination in January 2002.

A VA PTSD examination was conducted in March 2005.  The 
examiner stated that the veteran's claims file was reviewed.  
The examiner noted that the veteran lived by himself, had 
never been married, and had to quit his job (probation 
officer for 28 years) in August 2001 due to his PTSD 
symptomatology.  The veteran stated that he continued to have 
significant intrusive recollections and nightmares of his 
combat in Vietnam several nights per week, feelings of 
detachment and estrangement from others, and restricted range 
of effect, increased arousal.  The diagnoses were PTSD, and 
recurrent major depressive disorder.  GAF's of 35, and the 
highest score of 40 for the past year, were given.  The 
examiner stated that the veteran's PTSD has caused clinically 
significant impairment and distress in social and occupation 
functioning.   



II.  Legal Analysis

On November 9, 2000, the VCAA, codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, became law.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  

Since the Board is granting a 100 percent rating for the 
veteran's PTSD in this decision, he does not require further 
notification or assistance to substantiate this claim.  There 
is sufficient evidence already of record to grant this 
benefit right now, so further delay to discuss whether the 
provisions of the VCAA have been satisfied, or still need to 
be satisfied, is unnecessary and inconsequential.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  However, where, as in this 
case, the veteran is requesting an increased rating for an 
already established service-connected disability, the current 
level of functional impairment is of primary importance.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

As a preliminary matter, the veteran has been diagnosed with 
both service-connected PTSD and nonservice-connected 
depression.  The Board is precluded from differentiating 
between symptomatology attributed to a service-connected 
disability and a non service-connected disability in the 
absence of medical evidence which does so.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996).  The examiner who conducted the 
latest VA examination stated that the two conditions were 
inextricably intertwined for rating purposes and the GAF 
scores pertaining to the two conditions could not be 
separated.  Therefore, as the symptomatology of the two 
conditions cannot be differentiated by medical personnel, all 
of the veteran's psychiatric symptomatology will be 
considered as part of his service-connected PTSD.  Id. 

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  Under this criteria, a 100 percent rating 
is warranted if there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, gross inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas like 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals interfering with routine activities; intermittently 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work); inability to establish and 
maintain effective relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

Here, the veteran has reported that he has not worked since 
August 2001 due to his PTSD.  During the course of his 
appeal, medical personnel have assigned GAF's between 22 and 
40.  GAF scores ranging between 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994); see also 38 C.F.R. § 4.130 (2005) (incorporating by 
reference the VA's adoption of the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) for rating purposes.  
Finally, a VA psychiatrist in November 2001 also stated that 
the veteran was unable to be gainfully employed due to his 
PTSD symptomatology.  

In view of the foregoing, the Board finds that the degree of 
disability resulting from the veteran's PTSD more nearly 
approximates the criteria for a 100 percent scheduler 
evaluation, i.e., total occupational or social impairment.  
See 38 C.F.R. §§ 4.3, 4.7 (2005).  Accordingly, a 100 percent 
schedular evaluation is warranted.


ORDER

A disability rating of 100 percent for the veteran's service- 
connected PTSD is warranted, subject to the controlling laws 
and regulations governing monetary disbursements.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


